Title: To Thomas Jefferson from James Madison, 14 August 1804
From: Madison, James
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Aug. 14. 1804
               
               I submit to your perusal the inclosed letter as the most ready mode of explaining the wish of Bishop Madison with respect to Mr. Mansfield. If you can furnish me with any information proper for an answer, you will oblige me by so doing. It is not improbable that the Bishop may take Monticello in his way as he proceeds Westward. In this case you will be saved the trouble otherwise imposed.
               Yrs always with respectful affectn
               
                  
                     James Madison
                  
               
            